DETAILED ACTION
In the Non-Final Rejection mailed 3/16/2021, claims 1-12 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/23/2021, 8/12/2021, and 9/23/2021 are being considered by the examiner.
Response to Amendment
The amendment to the claims filed 8/16/2021 has been entered: claims 1-12 are active.
Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive.
Applicant argues that Burrow does not teach the 3 piece primer insert design shown in Fig. 2, since Burrow only has a 2-piece design with an upper and lower member, that the structure of an insert and an ammunition cartridge having an insert that is over-molded are different because an insert has a flash aperture and not a flash hole since a flash hole is a product of the polymer molding into the flash aperture, that the diffuser shown in Fig. 4 cannot serve the same function as the diffuser of Burrow, that a layer of polymer is positioned between the diffuser that extends into the flash hole and the insert in Burrow, and that in the instant claims and as seen in Fig. 2 the connecting member (40) is in direct contact with the upper and lower insert portions. .
Claim Objections
Claim 1 is objected to because of the following informalities: A parenthesis is missing before numeral “34” in line 9. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burrow (US 9551557), herein ‘Burrow’.
Regarding claim 1, Burrow discloses a three piece primer insert (32) for use in polymer ammunition (12) comprising: 
an upper primer insert portion (56) comprising an upper primer insert bottom portion (34), a cylindrical coupling element (30) extending away from the upper primer insert bottom portion, and an upper flash aperture (42) that extends through the upper primer insert bottom portion; 
a lower primer insert portion (58) in contact with the upper primer insert portion, wherein the lower primer insert portion comprises a lower primer insert top portion (Fig. 4) positioned adjacent to the upper primer insert bottom portion at a connection joint (60), a lower flash aperture (Fig. 4) positioned in the lower primer insert top portion and aligned with the upper flash aperture, and a primer recess (38) that extends away from the lower primer insert top portion to an extraction flange (46) and in communication with the lower flash aperture; and 
a connecting portion (50; Fig. 5G) that secures the upper primer insert portion and the lower primer insert portion, wherein the connecting portion comprises a connecting member (54) positioned in the upper flash aperture and the lower flash aperture, an upper tab (Fig. 5G) connected to the connecting member to extend away from the upper flash aperture into the upper primer insert portion, a lower tab (Fig. 5G) connected to the connecting member to extend away from the lower flash aperture into the primer recess, and a flash hole (52) that extends from the upper tab to the lower tab to connect the upper primer insert bottom portion to the primer recess.
Regarding claim 2, Burrow discloses a channel between the upper tab and the upper primer insert bottom portion (Fig. 4).
Regarding claim 3, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, the connecting portion, or a combination thereof are formed independently by metal injection molding, polymer injection molding, stamping, milling, molding, machining, punching, fine blanking, smelting, or a combination thereof (col. 3 lines 38-43).
Regarding claim 4, Burrow discloses wherein the upper tab and the lower tab are independently locked, friction fitted, coined, snap fitted, chemical bonded, adhesive bonded, chemical welded, soldered, smelted, fused, melted, sintered, laser welded, ultrasonic welded, friction spot welded, or friction stir welded to secure the upper primer insert portion to the lower primer insert portion (col. 11 lines 48-62).
Regarding claim 5, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, or the connecting portion independently comprise a polymer, a metal, an alloy, or a ceramic alloy (col. 3 lines 43-46).
Regarding claim 6, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, or the connecting portion independently comprise the same material or different materials (col. 3 lines 46-49).
Regarding claim 7, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, or the connecting portion independently comprise different polymers, different metals, different alloys, or different ceramic compositions (col. 3 lines 46-49).
Regarding claim 8, Burrow discloses wherein the upper primer insert portion comprises a polymer, a metal, an alloy, or a ceramic alloy (col. 3 lines 43-46). 
Regarding claim 9, Burrow discloses wherein the connecting portion comprises a polymer, a metal, an alloy, or a ceramic alloy (col. 10 lines 32-35).
Regarding claim 10, Burrow discloses wherein the lower primer insert portion comprises a polymer, a metal, an alloy, or a ceramic alloy (col. 3 lines 43-46).
Regarding claim 11, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, or the connecting portion independently comprise comprises steel, nickel, chromium, copper, carbon, iron, stainless steel or brass (col. 10 lines 32-35).
Regarding claim 12, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, or the connecting portion independently comprise 102, 174, 201, 202, 300, 302, 303, 304, 308, 309, 316, 316L, 316Ti, 321, 405, 408, 409, 410, 415, 416, 416R, 420, 430, 439, 440, 446 or 601-665 grade stainless steel or Ti6A14V (col. 20 lines 23-39).
Conclusion
Claims 1-12 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        

/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641